            THE
           Case   WEITZ LAW FIRM,
                1:19-cv-07568-JGK DocumentP.A.
                                           42 Filed 06/25/20 Page 1 of 1

                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160

June 24, 2020                         Counsel fails to note that on the last requested stay, the Court noted that no
                                      further stays would be granted "except for exceptional good cause." No such
VIA CM/ECF                            good cause is shown. All discovery is to be completed by August 28, 2020.
Honorable Judge John G. Koeltl        Any dispositive motions are to be filed by September 18, 2020. A joint
                                      pretrial order is to be filed by October 9, 2020. The parties shall be ready for
United States District Court
                                      trial on 48 hours' notice on October 23, 2020.
Southern District of New York
                                                                                  /s/ John G. Koeltl
500 Pearl Street, Courtroom 14A       New York, NY                                  John G. Koeltl
New York, NY 10007-1312               June 25, 2020                                    U.S.D.J.

                       Re:     Norris v. Keste Group LLC, et al.
                               Case No.: 1:19-cv-07568-JGK

Dear Judge Koeltl:

       The undersigned represents the Plaintiff in the above-captioned case matter.

         Due to the continuing national health crisis caused by the COVID-19 pandemic, the
diminished economic effects it is causing public businesses such as the business in this case, including
complete closures, the undersigned does not believe it is in the best interest of the parties nor the
proper time, and a potential waste of resources and time to move forward, until the defendant
businesses are back on their feet and generating a real income, so to be able to move forward through
the litigation processes, including discovery.

       Therefore, Plaintiff’s undersigned counsel again hereby respectfully requests that the Court
grant an additional thirty (30) day stay of all deadlines and/or any Conference in this matter. The
undersigned has conferred with opposing counsel who consent to this request.

      The Court may wish to note that this is undersigned counsel's fourth request to stay this matter.
Thank you for your consideration of this unfortunate, but necessary additional request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz             .
                                                  B. Bradley Weitz, Esq. (BW 9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Tel.: (305) 949-7777
                                                  Fax: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
